Citation Nr: 0837931	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  05-25 932	)	DATE
	) 
 )
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1963 to 
November 1966.

This case comes before the Board of Veterans' Appeals (Board) 
as a merged appeal from March 2004 and June 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  The March 2004 
rating decision denied entitlement to service connection for 
PTSD, while the June 2007 rating decision denied entitlement 
to a TDIU.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has claimed entitlement to service connection for 
PTSD, essentially contending that he developed PTSD as a 
result of traumatic experiences he suffered in Vietnam.  A 
March 2004 VA medical record indicates the veteran reported 
having volunteered to serve as a door gunner on a helicopter.  
He reported being shot down on one of his missions while 
assigned to the 101st Aviation Company of the 1st Air 
Cavalry, and that there was an ensuing firefight.  His May 
2005 PTSD stressor statement indicates that this event 
occurred in July 1966.  He also reported nightly mortar and 
rocket attacks in July and August 1966 while he was stationed 
in Soc Trang.  

A July 2008 Coordinator Review memorandum verifies that the 
veteran served with the United States Army's 134th Aviation 
Company, 14th Aviation Battalion, from December 1, 1965, to 
November 10, 1966.  At the beginning of 1966, according to 
research from the U.S. Army and Joint Services Records 
Research Center (JSRRC), the 134th Aviation Company was 
divided between Soc Trang and Can Tho, Vietnam.  The Company 
headquarters, 260th Maintenance Detachment, and the second 
platoon with nine aircraft were stationed in Can Tho.  The 
first platoon with nine aircraft and a small maintenance 
section were stationed roughly 30 miles away in Soc Trang.  

Based on the veteran's personnel and service treatment 
records, the RO concluded that the veteran was stationed at 
Can Tho, not at Soc Trang.  They based this conclusion on the 
fact that the veteran's military occupational specialty (MOS) 
was pay specialist, making it likely that he would have been 
stationed at the unit's headquarters.  It also noted that the 
veteran's personnel records listed his unit of assignment 
from August 24, 1965, as "134th Aviation Company, APO 
96215."  It was noted that this APO listing was for Can Tho 
Army Airfield.  The RO also cited an October 1966 document 
indicating the veteran received medical treatment at Can Tho.

Significantly, the JSRRC's July 2008 report verifies that the 
Viet Cong bombed the military housing at Can Tho on January 
19, 1966.  The RO continued to find that no stressor had been 
verified, however, because there were significant 
discrepancies between this verified attack and the veteran's 
own report of witnessing an attack on his base.  First, the 
veteran reported the attack he recalled as having occurred at 
Soc Trang, and not Can Tho.  Secondly, the veteran reported 
nightly mortar and rocket attacks in July and August 1966, 
and not in January 1966.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran need not substantiate his 
actual presence during the stressor event; the fact that the 
veteran was assigned to and stationed with a unit that was 
present while such an event occurred may strongly suggest 
that he was, in fact, exposed to the stressor event.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  The Board agrees with the RO 
that there are significant discrepancies between the single 
verified attack in January 1966, and the nightly attacks that 
were described by the veteran as having occurred throughout 
July 1966 and August 1966.  Nevertheless, considering that 
the veteran is recalling events that occurred approximately 
40 years prior to his claim, and because greater weight of 
the evidence suggests the likely presence of the veteran at 
the Can Tho base on January 19, 1966, the Board finds that a 
valid stressor has been verified in this case in that he is 
shown to have been present during one attack on that date

The Board notes that, while the veteran has been diagnosed 
with PTSD, there is no medical opinion of record specifically 
linking his PTSD to the now-verified military stressor.  
Therefore, the Board finds that a remand for a VA examination 
and etiology opinion is warranted.

Prior to any examination, however, the AMC should attempt to 
verify the July 1966 helicopter crash as reported by the 
veteran.  In the interest of thoroughness, the AMC should 
request that JSRRC be asked if there is any record of such a 
crash at either Can Tho or Soc Trang in July 1966.  If this 
stressor is corroborated, it should be submitted along with a 
description of the January 1966 Can Tho base attack for 
consideration by the VA examiner.

The veteran is also seeking entitlement to a TDIU.  The claim 
for a TDIU is inextricably intertwined with the veteran's 
claim for service connection, because adjudication of the 
service connection claim may affect the merits and outcome of 
the claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  Thus, the veteran's claim of entitlement to 
service connection for PTSD must be fully adjudicated and 
developed by the AMC before the Board can render a final 
decision regarding his claim for a TDIU.     

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain additional 
information from the veteran concerning 
the specific circumstances of the alleged 
in-service helicopter crash.  Further 
identifying information concerning any 
other involved service personnel, 
including their names, ranks, and units of 
assignment should be requested from the 
veteran.

2.  Prepare a summary of the veteran's 
alleged in-service stressor as to the 
helicopter crash.  That summary, a copy of 
the veteran's DD Form 214 and other 
service personnel records should be sent 
to the JSRRC, which should be asked to 
provide any additional information that 
might verify the veteran's report that he 
was involved in a helicopter crash in July 
1966 while attached to the 101st Aviation 
Company of the 1st Air Cavalry at either 
Can Tho or Soc Trang.  

3.  Once a response has been received from 
the JSRRC, determine whether credible 
supporting evidence that the helicopter 
crash actually occurred during service has 
been received.  Then arrange for a VA 
psychiatric examination.  All indicated 
studies, tests, and evaluations deemed 
necessary should be performed.  The 
examiner should report a multi-axial 
diagnosis, identifying all current 
psychiatric disorders.  A diagnosis of 
PTSD under DSM IV criteria should be made 
or definitively ruled out.  If PTSD is 
diagnosed, the examiner should identify 
the specific stressor(s) supporting the 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis 
was not made.  As to any other psychiatric 
disorder(s) identified, the examiner 
should offer an opinion as to whether it 
is at least as likely as not related to 
the veteran's military service.  The 
rationale for all opinions expressed 
should be explained.  The claims file, 
including a copy of this remand must be 
made available to the psychiatrist for 
proper review of the medical history.  The 
VA examiner must also be provided a 
description of all verified stressors.  

4.  Then readjudicate the claims of 
entitlement to service connection for PTSD 
and entitlement to a TDIU.  If either 
claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




